Citation Nr: 1435162	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include Chrohn's disease, ulcerative colitis, pelvic inflammatory disease, and irritable bowel syndrome.

2.  Entitlement to service connection for a musculoskeletal disability, to include arthritis of multiple joints and/or fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served with the Air National Guard from February 2002 to February 2008, encompassing various periods of active duty for training (ACDUTRA) and inactive duty training.  Her active military service during this time span was from January 2003 to April 2003 and from October 2003 to March 2004. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma,

The Board observes that the RO has treated the variously diagnosed gastrointestinal and musculoskeletal disabilities as separate claims.  In accord with the holding of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has broadly characterized these claims as service connection for gastrointestinal and musculoskeletal disabilities however diagnosed.

This case was previously before the Board in December 2012 and December 2013, at which time it was remanded for a medical examination and opinion to address the etiology of the claimed disabilities.  Such an examination was accomplished in January 2013, with an addendum in March 2014 to clarify matters raised by the Board in the December 2013 remand.  For the reasons detailed below, the Board finds that this medical evidence is adequate for resolution of this case.  All other development directed by the Board's prior remand directives appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).





FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current gastrointestinal disability that was incurred in or otherwise the result of his active service, or secondary to a service-connected disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current musculoskeletal disability that was incurred in or otherwise the result of his active service, or secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a gastrointestinal disability, to include Chrohn's disease, ulcerative colitis, pelvic inflammatory disease, and irritable bowel syndrome, are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2013).

2.  The criteria for a grant of service connection for a musculoskeletal disability, to include arthritis of multiple joints and/or fibromyalgia, are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in October 2008 and March 2009, and additional notification in December 2012 and January 2014, followed by readjudication of the appeal by Supplemental Statements of the Case.  Together, these satisfied the notice requirements.   

Moreover, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence showing she has a gastrointestinal and/or musculoskeletal disability due to her military service or as secondary to a service-connected disability.  As noted in the Introduction, she was accorded a VA medical examination in January 2013 which, in association with the March 2014 addendum, included opinions that addressed the etiology of her gastrointestinal and musculoskeletal disabilities.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of her medical history based upon review of her VA claims folder, the Board finds they are supported by an adequate foundation.  Although the Board found deficiencies in the original January 2013 VA examination, these have been corrected by the March 2014 addendum.  Moreover, no competent medical evidence is of record which specifically refutes the findings of the January 2013 VA examination to include the March 2014 addendum.  Accordingly, the Board finds that this examination and addendum are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

In this case, the Veteran has indicated she currently has gastrointestinal and musculoskeletal disabilities secondary to her  service-connected traumatic brain injury (TBI) and associated seizures (which is evaluated separate from the TBI).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A.
 § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

The Board also observes that 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).

In this case, although the Veteran had military service during the Persian Gulf War era, the record does not reflect she had service in the Southwest Asia theater of operations.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for consideration in this case.

The Board further notes that the Veteran, as a lay person, is competent to describe her visible symptomatology to include gastrointestinal and musculoskeletal complaints.  However, the effect one disability has upon another involves complex medical issues that requires competent medical evidence to resolve.  This is consistent with Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010) (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that a claimant's own conclusory generalized statement that his or her service illness caused present medical problems was not enough to entitle him or her to a medical examination.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1)

The Board also observes, with respect to a gastrointestinal disability, the Veteran's service treatment records do not show any relevant complaints or findings.  The Veteran has been seen by VA a number of times for gastrointestinal complaints.  Regarding the Veteran's musculoskeletal complaints, the record shows complaints of neck, shoulder, and upper back pain in 2003; backaches, cervical and thoracic spine complaints in 2004; back pain complaints in 2005; neck complaints in 2006; and more generalized joint complaints beginning in 2008.  To account for the more generalized complaints, it appears the Veteran's VA treatment providers have considered fibromyalgia and multiple sclerosis as potential causes.  A firm conclusion as to the cause of such complaints, however, does not appear to have been made in the treatment records.  

A private evaluation report dated in November 2010, indicated the Veteran had irritable bowel syndrome and related it to medications the Veteran was taking (although he did not specify which medications) as well as to her TBI.  However, other than observing that irritable bowel syndrome symptoms came after the brain injury, there was no explanation for the link identified between the brain injury and irritable bowel.  In addition, a private evaluation report dated in November 2010, shows the examiner considered the Veteran to have reflex spasm in the neck and shoulder girdle muscles due to her TBI with bilateral brachial plexus impingement.  Given this somewhat confusing picture, the Board remanded this case in December 2012 for further development to include VA medical examinations to determine the nature and etiology of the claimed gastrointestinal and musculoskeletal disabilities.  The Board directed that for any gastrointestinal disability found to be present, the respective examiner should express an opinion as to whether it is at least as likely as not that it was caused or aggravated by the Veteran's service-connected TBI and/or seizure disorder (including any medications taken for either of these conditions).  Regarding the claimed musculoskeletal disability, the Board directed that the respective examiner should offer an opinion as to its likely cause, including any relationship it may have with the Veteran's service connected TBI, seizure disorder and/or temporomandibular joint dysfunction. 

The January 2013 VA medical examinations concluded that both the claimed musculoskeletal and gastrointestinal disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Further, the examiner stated that there was not sufficient evidence found to indicate TBI described as heat stroke by the Veteran or seizures as a cause for musculoskeletal polyarthralgia complaints.  In regard to the gastrointestinal disability, the examiner stated that the Veteran reports the TBI to be a heat stroke that occurred on active duty; and that there was no evidence found in the literature reviewed that associates gastritis with heat stroke or seizure.  The opinion, however, did not discuss whether service connected disabilities aggravated the claimed disorders, and appears to have a limited scope.  (It only mentions gastritis, and not irritable bowel syndrome, and does not clearly include fibromyalgia as being encompassed by the opinion.).  Consequently, the Board concluded that clarification should be sought.  

In the March 2014 addendum, the VA examiner stated that, after thoroughly reviewing medical literature and Veteran's record, there was no evidence to suggest that any current gastrointestinal and/or musculoskeletal disability, to specifically include fibromyalgia and irritable bowel syndrome, was incurred in or otherwise the result of the Veteran's military service, to include her TBI/heat stroke; seizures, temporal mandibular joint dysfunction or the medications taken for these.  Further, the examiner did not see any evidence in the medical records both in service and after leaving service that any gastrointestinal and/or musculoskeletal disability, to include fibromyalgia and irritable bowel syndrome increased in severity beyond its natural progression by the service-connected TBI residuals, seizure disorder, and/or temporomandibular joint dysfunction to include any medication the Veteran takes for such disabilities.  The examiner also noted that the Veteran's medical records in CPRS do not show any diagnosis of irritable bowel  syndrome or fibromyalgia, but even if she has the symptoms suggestive of these  disorders there is no medical evidence or any research done so far which links these conditions to the Veteran's service connected medical problems as outlined above.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already noted that the VA examiners are presumed qualified to render competent medical evidence, and that they were familiar with the Veteran's medical history from review of the VA claims folder.  The Board also observes that the opinions expressed in the January 2013 VA examination and March 2014 addendum did not include speculative or equivocal language regarding the etiology of the claimed gastrointestinal or musculoskeletal disabilities at least regarding the issue of whether they were related to service or secondary to service-connected disability.  Moreover, these opinions were supported with stated rationale, to include the March 2014 addendum's reference to the fact medical literature did not indicate the Veteran's type of gastrointestinal and musculoskeletal disabilities were related to the service-connected disabilities.  The Board notes that the opinion itself included a summary of the potential causes of the claimed disabilities as related by medical literature.  Further, the addendum addressed the concerns raised by the Board in the December 2013 remand.  Specifically, it is clear that this opinion addressed all potential diagnoses of the Veteran's gastrointestinal and musculoskeletal disabilities in the record, to include irritable bowel syndrome and fibromyalgia.  The addendum also addressed the issue of secondary aggravation.  In addition, the Board reiterates there is no competent medical opinion that explicitly refutes the opinions expressed in the January 2013 VA examination or March 2014 addendum.  Consequently, the Board concludes that these opinions are adequate, persuasive, and entitled to significant probative value in the adjudication of this case.  It is also entitled to more probative value than the opinions expressed in the November 2010 private evaluation, the deficiencies of which the Board discussed above.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current gastrointestinal and/or musculoskeletal disability that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.  No other basis for establishing service connection for the claimed disabilities is demonstrated by the evidence of record.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Service connection for a gastrointestinal disability, to include Chrohn's disease, ulcerative colitis, pelvic inflammatory disease, and irritable bowel syndrome, is denied.

Service connection for a musculoskeletal disability, to include arthritis of multiple joints and/or fibromyalgia, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


